Citation Nr: 1522430	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  07-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include lumbar strain and disc bulging.  

REPRESENTATION

Appellant represented by:	S. Sandler, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the Army National Guard from October 1981 to November 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In an August 2011 rating decision, the Board denied entitlement to service connection for residuals of a low back injury.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).

In a January 2013 Memorandum Decision, the Court vacated the Board's August 2011 decision and remanded the issue to the Board for further action consistent with the Memorandum Decision. The Board remanded the case for further development in September 2013 and January 2014.  In January 2015, the claim was dispatched to an expert in neurosurgery with the Veterans Health Administration (VHA).  In March 2014, an opinion was returned.  The appellant has submitted additional argument subsequent to this action, and has requested that this new evidence be reviewed by the RO in the first instance.  For procedural and evidentiary reasons, the claim must thus again be remanded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introductory section, the Board, in January 2015, dispatched the claim to an expert so that an opinion could be rendered with respect to if it is at least as likely as not that current lumbar strain, or any other currently present lumbosacral pathology inclusive of disc bulging, was caused in whole or in part by the appellant slipping on a manhole cover during a short period of ACDUTRA in October 1981.  

In March 2015, an expert neurosurgical opinion was obtained from the Veterans Health Administration (VHA) pursuant to the Board's directives.  

Following the return of this evidence to the Board, the appellant's attorney submitted arguments and what appears to be a second copy of a chiropractic treatment record so as to attempt to refute the opinion offered by the VHA neurosurgeon.  In so doing, it was expressly requested that the Board return the claims file to the RO so that this additional argument and evidence could be considered in the first instance.  That is, it was specifically requested that there be no waiver of RO review of evidence submitted since the issuance of the last supplemental statement of the case (SSOC).  Accordingly, the Board must remand the claim so that such argument and evidence can be considered by the RO in the first instance.  

In reviewing the electronic evidentiary record, it is clear that the appellant receives regular treatment from VA (numerous clinical records over the last several years are present).  The most recent records, however, date from April 2014, which is now more than a year ago.  Given this, the RO should, prior to consideration of the newly-submitted evidence and argument, attempt to secure any outstanding VA treatment records pertinent to low back treatment from approximately April 2014 to the present.  Should any records be found, they are to be associated with the claims file.  

Following the obtaining of outstanding records, the Board is to consider all evidence submitted since the issuance of the last supplemental statement of the case in the first instance.  The appellant has the right to submit any additional evidence prior to such adjudication, and should be given the appropriate amount of time to so supplement the record.  Should the claim not be allowed, an appropriate SSOC should be issued and the claim should be returned to the Board.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from April 2014 to the present which pertain to lumbar strain, disc bulge, or any other low back pathology.  Should no records be available after an exhaustive search, so annotate the record.  

2.  Allow the appellant the appropriate amount of time to submit any additional evidence supportive of his claim, and then, after the above-directed development has occurred, review all evidence submitted since the issuance of the most recent SSOC on a de novo basis.  Following this, re-adjudicate the appellant's claim for service connection.  Should the claim not be granted, issue an appropriate SSOC and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




